Opinion filed February 2, 2006 












 








 




Opinion filed February 2, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00001-CR 
                                                    __________
 
                               REGAN BRYANT GAMBLE, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 21692-A
 

 
                                                                   O
P I N I O N
Regan Bryant Gamble has filed in this court a
motion to dismiss this appeal.  The
motion is signed by both appellant and counsel. 
The motion is granted.
The appeal is dismissed.
 
February 2, 2006                                                                     PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b). 
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.